Citation Nr: 0835138	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975, both during the Vietnam Era and during 
peacetime.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Boston, Massachusetts, Regional Office 
(RO), which denied service connection for PTSD.  The veteran 
disagreed with the decision and subsequently perfected an 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).  

The veteran, in his September 2003 claim and January 2004 
Information in Support of Claim, states that he volunteered 
to secure a satellite installation on Mount Laguna at the 
Pacific Missile Range on Point Mugu Naval Air Station (NAS).  
He states he was trapped in an August 1975 forest fire in an 
installation building, and treated for smoke inhalation and 
vision impairment.  He attributes his PTSD to this event.  

The record contains treatment records from the VA Medical 
Center (VAMC) in Bedford, Massachusetts, which show that the 
veteran participated in a PTSD Group, the Domiciliary 
Program, and individual psychotherapy.  These records include 
no diagnosis of PTSD; however, these records contain 
complaints of traumatic memories and nightmares of being on 
fire.  In December 2003, the veteran underwent a VA 
examination at the VAMC in Boston, Massachusetts, and was 
diagnosed with PTSD with depressive features.

In February 2004, VA sent a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
currently the U.S. Army and Joint Services Records Research 
Center (JSRCC), to verify the veteran's stressor, which was 
that the veteran was trapped in a facility during a forest 
fire on August 1975 in Point Mugu NAS.  USASCRUR replied that 
it was unable to locate a 1975 unit history of Point Mugu 
NAS, and that a copy of the 1975 command history makes no 
mention of the claimed forest fire.

In his July 2006 notice of disagreement, the veteran 
explained that he listed the incorrect date of the stressor 
in his initial claim.  In support of his current stressor, he 
submitted a September 1973 Protrero Fire incident report, a 
June 2006 letter from the Ventura County Fire District, and 
local newspaper articles regarding the fire.  

As noted, USASCRUR was only given information regarding the 
veteran's initial claimed stressor which reportedly took 
place in 1975.  Because the veteran submitted additional 
evidence regarding his claimed stressor, additional 
development is necessary.

The veteran's DD-214 indicates that he was stationed at Fleet 
Composite Squadron Three, NAS North Island, San Diego, 
California, as an Aviation Electronics Technician.  However, 
his service personnel records include a September 1972 record 
of transfer with associated administrative notes which show 
that his tour of sea duty included detachments.  The veteran 
remained at Fleet Composite Squadron Three until his 
discharge in December 1975.  Because the veteran's personnel 
file appears incomplete, the RO should obtain any outstanding 
personnel records.  

VA must attempt to verify the stressor through appropriate 
channels.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  This duty includes obtaining pertinent service 
records identified by the veteran or which would help 
substantiate his claim.  Id.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain a complete copy of 
the veteran's personnel file and DA-20, 
paying special consideration to any 
information pertaining to any assignments 
near Mount Laguna at the Pacific Missile 
Range on Point Mugu NAS, and associate any 
outstanding records. 

2.  The RO must attempt to verify the 
veteran's claimed stressor (a 1973 fire at 
NAS Point Mugu) through the appropriate 
channels including JSRCC, and any unit 
history or operational report document 
describing the activities of the veteran's 
unit during September 1973.  The unit of 
assignment and any statements from the 
veteran detailing his claimed 1973 
stressor should accompany the stressor 
verification effort.  See September 1973 
Protrero Fire Incident Report, June 2006 
Letter from the Ventura County Fire 
District, and local newspaper articles 
regarding the fire.   

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims files, the 
RO should determine whether the veteran 
should be afforded VA psychiatric 
examination with respect to the claim of 
PTSD, particularly if a stressor was 
verified.  Then, schedule a VA psychiatric 
examiner if necessary.  If the RO 
determines that an examination is not 
necessary, it should explain the reasons 
and bases for its decision.

4.  The RO should then readjudicate the 
claim on appeal in light of all evidence 
of record.  If service connection for PTSD 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




